Exhibit 10.1

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is entered into as of this
Dcember 17, 2002, by and among Essex Property Trust, Inc., a Maryland
corporation ("Essex"), and those individuals listed on Exhibit A (collectively,
the "Company Shareholders").

RECITALS

A. In connection with that certain Agreement and Plan of Reorganization dated as
of December 17, 2002 (the "Merger Agreement"), by and among Essex, JMS
Acquisition Sub, Inc., a Delaware corporation ("Merger Sub"), John M. Sachs,
Inc., a California corporation (the "Company"), the Company Shareholders and
John M. Sachs, individually and as the Indemnification Representative, the
parties have agreed to the acquisition of Company by Essex through the merger of
the Company with and into Merger Sub. All capitalized terms used herein, but not
defined, shall have the meanings ascribed to such terms in the Merger Agreement.

B. In connection with the Merger, the Company Shareholders will receive shares
of common stock, $0.0001 par value per share, ("Common Stock") of Essex.

C. In order to induce the Company and the Company Shareholders to enter into the
Merger Agreement, Essex has agreed to provide the registration rights as set
forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants herein contained, the parties agree as follows:

AGREEMENT

1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

(a) The terms "register," "registered" and "registration" refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and the declaration or ordering of the
effectiveness of such registration statement.

(b) The term "Registrable Securities" means: (i) the shares of Common Stock
issued or issuable to the Company Shareholders in the Merger pursuant to Article
I of the Merger Agreement; and (ii) shares of Common Stock issued by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization and any other
securities issued pursuant to any other pro rata distribution with respect to,
or in exchange for or in replacement of, shares of Common Stock described in
clause  (i) of this Section 1(b) or in this clause (ii); provided, however, that
shares of Common Stock shall not be treated as Registrable Securities if such
shares are: (w) sold under any registration under the Securities Act or pursuant
to the Shelf Registration Statement (as defined below); (x) sold by a person in
a transaction in which rights under this Agreement are not assigned in
accordance with the terms of this Agreement; (y) sold pursuant to Rule 144
(including any successor provision, "Rule 144") promulgated under the Securities
Act; or (z) if, after the second anniversary of this Agreement and in the
opinion of counsel reasonably satisfactory to Essex, they may be sold in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act so that all transfer restrictions and legends with respect
thereto are removed from the consummation of such sale, provided that with
respect to shares of Common Stock deemed not to be Registrable Securities
pursuant to this clause (z), the Securities Act legends (but not any legends
required on all shares of Common Stock by Essex's charter) shall be removed from
the certificates representing such shares of Common Stock promptly after such
opinion of counsel has been given.

(c) The term "Holder" means any holder of outstanding Registrable Securities who
is (i) a Company Shareholder; or (ii) any person to which the registration
rights provided for in this Agreement shall have been properly assigned or
otherwise transferred in accordance with Section 9 hereof.

(d) The term "Securities Act" shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the Commission thereunder, all as the same
shall be in effect at the time; and

(e) The term "Commission" shall mean the Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act.

2. Registration of the Registrable Securities.

(a) Shelf Registration.

(i) Essex is currently eligible to register shares of its Common Stock on Form
S-3, subject to filing restated 2001 consolidated financial statements to
conform to the Financial Standards Board's SFAS No. 144. and Essex will use
commercially reasonable efforts (fairly taking into account the interests of the
Holders), to maintain such eligibility until effectiveness of the Shelf
Registration Statement (as defined below).

(ii) Within thirty (30) days after Closing of the Merger, Essex will file with
the Commission a shelf registration statement on Form S-3 (or any similar
successor or replacement form or any form for which Essex qualifies or which
counsel for Essex shall deem appropriate and which form shall be available for
the resale of Registrable Securities on a continuous and delayed basis pursuant
to Rule 415 of the Securities Act) (the "Shelf Registration Statement") pursuant
to Rule 415 of the Securities Act, providing for the public offering of all the
Registrable Securities on a continuous or delayed basis in the future. Essex
will use its commercially reasonable efforts (fairly taking into account the
interests of the Holders) to cause such Shelf Registration Statement to be
declared effective by the Commission as soon as possible and Essex shall
endeavor, using all commercially reasonable efforts (fairly taking into account
the interests of the Holders), to cause such Shelf Registration Statement to be
declared effective by the Commission no later than 90 days after the Closing.

(b) Shelf Registration Duration. Essex will use commercially reasonable efforts
(fairly taking into account the interests of the Holders) to keep the Shelf
Registration Statement continuously effective until the earliest of: (i) 72
months following the effective date of the Shelf Registration Statement; (ii)
such time as all of the Registrable Securities have been sold pursuant to such
Shelf Registration Statement or Rule 144 under the Securities Act; or (iii) the
date on which all of the Registrable Securities may be sold pursuant to
Rule 144(k) or any successor or similar rule; provided, however, that if the
earliest of the foregoing clauses is clause (i), then upon the 72 month
anniversary of the effective date of the Shelf Registration Statement, Essex and
the Company Shareholders shall negotiate in good faith with respect to
continuing the effectiveness of the Shelf Registration Statement for a period
after such 72 month anniversary.

Notice of Resale
. Before a Holder may make any sale, transfer or other disposition of any
Registrable Securities pursuant to the Shelf Registration Statement, such Holder
must first give written notice to the Company (a "
Notice of Resale
") of such Holder's present intention to sell, transfer or otherwise dispose of
some or all of such Holder's Registrable Securities, and the number of
Registrable Securities such Holder proposes to sell, transfer or otherwise
dispose of.

(d) Limitations. Essex shall not be obligated to take any action to effect any
such registration, pursuant to this Section 2:

(i) In any particular jurisdiction in which Essex would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance under the securities or blue sky laws of such
jurisdiction within the United States and its possessions and territories unless
Essex is already subject to service in such jurisdiction and except as may be
required by the Securities Act;

(ii) If a Suspension Event (as defined in Section 8) has occurred and such event
or its effect is continuing, subject to the limitation contemplated therein.

(d) Underwriting. No sale of Registrable Securities under any registration
statement pursuant to this Agreement may be effected pursuant to any
underwritten offering unless (i) the underwriter is one or more reputable and
nationally recognized investment banks, and (ii) the Company has previously
consented in writing to such underwritten offering, which consent may be
withheld in the Company's reasonable discretion.

3. Expenses of Registration. All expenses incurred in connection with any
registration pursuant to Section 2, including without limitation, all
registration, filing and qualification fees, printing expenses, fees of the
National Association of Securities Dealers, Inc., or listing fees, all fees and
expenses of complying with state securities laws or blue sky laws, fees and
disbursements of counsel for Essex, expenses of any special audits incidental to
or required by such registration shall be borne by Essex. Essex shall not be
required to pay underwriters' discounts, commissions, or stock transfer taxes
relating to Registrable Securities or the fees and disbursements of any counsel
retained by the Holders.

4. Registration Procedures. In the case of the registration effected by Essex
pursuant to this Agreement, Essex at its expense (except as otherwise
specifically provided in Section 3 above), will:

(a) furnish to the Holders participating in such registration such number of
copies of the registration statement, preliminary prospectus, final prospectus
and other documents incident thereto as such Holders from time to time may
reasonably request;

(b) prepare and file with the Commission (and promptly notify the participating
Holders of such event) such amendments and supplements to such registration
statement and the prospectus used in connection with such registration statement
as may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement;

(c) subject to Section 2(d)(i), use its best efforts to register or qualify the
Registrable Securities covered by such registration statement under such state
securities or blue sky laws of such jurisdictions as such participating Holders
may reasonably request by the time the registration statement relating thereto
is declared effective by the Commission and as shall be appropriate for the
distribution of Registrable Securities;

(d) notify the Holders (in the case of the Company Shareholders, such notice may
be given in care of the Indemnification Representative) promptly and, if
requested by a Holder or his or her counsel, confirm such advice in writing to
such Holder or counsel promptly (i) when a registration statement has become
effective and when any post-effective amendments and supplements thereto become
effective, (ii) of any request by the Commission or any state securities
authority for post-effective amendments and supplements to a registration
statement that has become effective, (iii) of the issuance by the Commission or
any state securities authority of any stop order suspending the effectiveness of
a registration statement or the initiation of any proceedings for that purpose,
(iv) of the receipt by Essex of any notification with respect to the suspension
of the qualification of the Registrable Securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose, and (v) of
any determination by Essex that a post-effective amendment to a registration
statement would be appropriate.

5. Indemnification.

(a) Essex hereby indemnifies, defends, protects and holds harmless each Holder,
such Holder's officers and directors, if any, each person who participates in
the offering of such Registrable Securities, including underwriters (as defined
in the Securities Act), and each person controlling such Holder or participating
person within the meaning of the Securities Act, if any, with respect to which
registration, qualification or compliance has been effected pursuant to this
Agreement, against all claims, losses, damages, costs, expenses and liabilities,
joint or several, to which they may become subject under the Securities Act or
otherwise (or actions or proceedings in respect thereof) arising out of or based
on (i) any untrue statement, (or alleged untrue statement) of a material fact
contained in any registration statement (including any amendment or supplement
thereto), prospectus, offering circular or other similar document (including any
related registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made or (ii) any violation by Essex of the
Securities Act, the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), or any state securities law or of any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law
applicable to Essex and relating to action or inaction required of Essex in
connection with any such registration, qualification or compliance, and will
reimburse each such Holder, such Holder's officers and directors, if any, such
participating person and each person controlling the Holder or participating
person, if any, for any legal and any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, provided, however, that (x) Essex will not be liable in any
such case to the extent that any such claim, loss, damage, liability, or action
arises out of or is based on any untrue statement (or alleged untrue statement)
or omission (or alleged omission) made in connection with such registration
statement, based upon written information furnished to Essex by an instrument
duly executed by the Holder and stated to be specifically for use therein or
furnished by the Holder to Essex in response to a request by Essex stating
specifically that such information will be used by Essex therein, and (y) in the
event an underwritten public offering is involved, such indemnity agreement
shall not inure to the benefit of the Holder, insofar as it relates to any such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
made in the preliminary prospectus or prospectus but eliminated or remedied in
the amended prospectus on file with the Commission at the time the registration
statement becomes effective or in the amended prospectus filed with the
Commission pursuant to Rule 424(b) under the Securities Act or in any subsequent
amended prospectus filed with the Commission prior to the written confirmation
of the sale of the Registrable Securities at issue (collectively, the "Final
Prospectus"), if a copy of the Final Prospectus was not furnished to the person
or entity asserting the loss, liability, claim or damage at or prior to the time
such action is required by the Securities Act.

(b) The Holders hereby agree if Registrable Securities held by or issuable to
such Holders are included in the securities to which such registration,
qualification or compliance is being effected, to indemnify, defend, protect and
hold harmless, severally and not jointly, Essex, Essex's directors and officers,
each person who participates in the offering of such Registrable Securities,
including underwriters as defined in the Securities Act, if any, each person who
controls Essex within the meaning of the Securities Act, with respect to such
registration against all claims, losses, damages, costs, expenses and
liabilities, joint or several, to which Essex may become subject under the
Securities Act, or otherwise (or actions or proceedings in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such registration statement, prospectus,
offering circular or other similar document (including any related registration
statement, notification or the like) incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances under which
they were made, and will reimburse Essex, such directors, officers, persons,
underwriters, such participating persons and each person controlling Essex or
participating person for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage, costs,
expense, liability or action, in each case to the extent, but only to the
extent, that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such registration statement, prospectus, offering
circular or other document in reliance upon and in conformity with written
information furnished to Essex by an instrument duly executed by any Holder and
stated to be specifically for use therein or furnished by any Holder to Essex in
response to a request by Essex stating specifically that such information will
be used by Essex therein, provided, however, that the foregoing indemnity
agreement is subject to the condition that, in the event an underwritten public
offering is involved, such indemnity agreement shall not inure to the benefit of
Essex or any underwriter insofar as it relates to any such untrue statements (or
alleged untrue statements) or omission (or alleged omission) made in the
preliminary prospectus or prospectus but eliminated or remedied in the Final
Prospectus, if a copy of the Final Prospectus was not furnished to the person or
entity asserting the loss, liability, claim or damage at or prior to the time
such action is required by the Securities Act, and provided further that the
liability of each Holder hereunder shall be limited to the net proceeds received
by such Holder from the sale of Registrable Securities covered by such
registration statement.

(c) Each party entitled to indemnification under this Section 5 (the
"Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom. The Indemnifying Party shall, subject to the
reasonable approval of the Indemnified Party, select the counsel who shall
conduct the defense of such claim or litigation. The failure of any Indemnified
Party to give notice as provided herein shall relieve the Indemnifying Party of
its obligations under this Agreement only to the extent that such failure to
give notice shall materially prejudice the Indemnifying Party in the defense of
any such claim or any such litigation. No Indemnifying Party, in the defense of
any such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement that
attributes any liability to the Indemnified Party, unless the settlement
includes as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation. If any such Indemnified Party shall have been
advised by counsel chosen by it that there may be one or more legal defenses
available to such Indemnified Party that are different from or additional to
those available to the Indemnifying Party, the Indemnifying Party shall not have
the right to assume the defense of such action on behalf of such Indemnified
Party and will reimburse such Indemnified Party and any person controlling such
Indemnified Party for the reasonable fees and expenses of any counsel retained
by the Indemnified Party, it being understood that the Indemnifying Party shall
not, in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys for each Indemnified Party or controlling person (and
all other Indemnified Parties and controlling persons which may be represented
without material conflict by one counsel), which firm shall be designated in
writing by the Indemnified Party (or Indemnified Parties, if more than one
Indemnified Party is to be represented by such counsel) to the Indemnifying
Party. The Indemnifying Party shall not be subject to any liability for any
settlement made without its consent, which shall not be unreasonably withheld.

(d) If the indemnification provided for in this Section 5 from the Indemnifying
Party is unavailable to an Indemnified Party hereunder in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Parties, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

6. Information by Holder. The Holder or Holders of Registrable Securities
included in any registration shall furnish to Essex such information regarding
such Holder or Holders and the distribution proposed by such Holder or Holders
as Essex may reasonably request in writing and as shall be required in
connection with any registration, qualification or compliance referred to in
this Agreement.

7. Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the Commission which may permit the
sale of Registrable Securities to the public without registration, Essex agrees
to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) use its best efforts to file with the Commission in a timely manner all
reports and other documents required of Essex under the Securities Act and the
Securities Exchange Act; and

(c) furnish to any Holder, so long as such Holder owns any Registrable
Securities, forthwith upon written request a written statement by Essex that it
has complied with the reporting requirements of said Rule 144, the Securities
Act and the Exchange Act (at any time after it has become subject to such
reporting requirements), a copy of the most recent annual or quarterly report of
Essex, and such other reports and documents so filed by Essex as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission permitting the Holder to sell any such securities without
registration.

8. Suspension of Registration Statement. Notwithstanding anything to the
contrary set forth in this Agreement, Essex 's obligation under this Agreement
to amend or supplement an effective Shelf Registration Statement (or to file
documents incorporated by reference into the Shelf Registration Statement) shall
be suspended and, each Holder agrees that it will forthwith discontinue
disposition of Registrable Securities pursuant to the Shelf Registration
Statement in the event and during such period as circumstances exist (including,
exclusively, (i) a firmly underwritten offering by Essex exclusively of shares
for Essex's account if Essex and the Holders are advised by the managing
underwriters in writing that in such underwriters' bona fide, good faith
opinion, sale of the shares under the Shelf Registration Statement would have a
material adverse effect on Essex's offering and if the officers, directors and
affiliates of Essex have also agreed not to sell shares of Common Stock during
such period or (ii) pending negotiations relating to, or consummation of, a
material transaction, or the occurrence of an event or the existence of material
facts and circumstances that would require additional disclosure of material
information by Essex in a supplement or amendment to the Shelf Registration
Statement or in a document incorporated by reference in the Shelf Registration
Statement, as to which Essex has a bona fide, material business purpose for
preserving confidentiality or which renders Essex unable to comply with
Commission requirements) (such circumstances being hereinafter referred to as a
"Suspension Event") that would make it impractical or unadvisable in Essex's
good faith judgment (fairly taking into account the interests of the Holders),
to amend or supplement the Shelf Registration Statement (or file documents
incorporated by reference in the Shelf Registration Statement) to permit
dispositions of Registrable Securities under the Shelf Registration Statement,
but such suspension shall continue only for so long as such event is continuing,
provided, further, that the aggregate number of days in any consecutive twelve
(12) month period during which such suspension shall continue does not exceed 45
days per occurrence or more than 90 days in the aggregate and provided further
that there is no more than two (2) Suspension Events in any consecutive twelve
month period. Essex shall notify the Holders (in the case of the Company
Shareholders, such notice may be given in care of the Indemnification
Representative) of the existence and, in the case of circumstances referred to
in clause (i) of this Section 8, of the nature of any Suspension Event (a
"Suspension Notice"). Essex, acting in good faith, will use such commercially
reasonable efforts as are appropriate and practical, taking into account all of
the circumstances, to minimize the duration of any Suspension Event. The Holders
may recommence effecting sales of the Registrable Securities pursuant to the
Shelf Registration Statement or such filings following further notice to such
effect from Essex, which notice shall be given by Essex to the Holders (and in
the case of Company Shareholders, such notice may be given in care of the
Indemnification Representative) not later than three (3) days after the
conclusion of any Suspension Event (a "Termination Notice"). If so directed by
Essex, each Holder will deliver to Essex all copies, other than permanent file
copies then in such Holder's possession, of the prospectus covering such
Registrable Shares that was current at the time of receipt of the Suspension
Notice. In the event Essex shall give a Suspension Notice, Essex shall extend
the period during which such Shelf Registration Statement shall be maintained
effective by the number of days during the period from and including the date of
the giving of the Suspension Notice to the date of the Termination Notice.

9. Transfer of Registration Rights. Except as otherwise provided herein, the
rights to cause Essex to register securities granted by Essex under Section 2
may be assigned or otherwise conveyed to a transferee, assignee or successor of
Registrable Securities, who shall be considered a "Holder" for purposes of this
Agreement; provided that, (i) such transfer is effected in accordance with
applicable federal and state securities laws, (ii) such transferee, assignee or
successor becomes a party to this Agreement or agrees in writing to be subject
to the terms hereof to the same extent as if he were a party hereto, and (iii)
Essex is given written notice by such Holder of said transfer, stating the name
and address of said transferee, assignee or successor and identifying the
securities with respect to which such registration rights are being assigned.

10. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

11. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile signatures shall be deemed
effective execution of this Agreement and may be relied upon as such by the
other party to this Agreement. In the event facsimile signatures are delivered,
originals of such signatures shall be delivered to the other party to this
Agreement within three business after execution.

13. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

14. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

if to Essex, to:

Essex Property Trust, Inc.
Attention: Keith R. Guericke
President and Chief Executive Officer

925 East Meadow Drive

Palo Alto, CA 94303

Facsimile No.: (650) 849-1634

Telephone No.: (650) 858-0139


with a copy to:

Essex Property Trust, Inc.

Attention: Michael J. Schall
Executive Vice President and Chief Financial Officer

925 East Meadow Drive

Palo Alto, CA 94303

Facsimile No.: (650) 849-1636

Telephone No.: (650) 858-0139

Essex Property Trust, Inc.

Attention: Jordan E. Ritter
Senior Vice President and General Counsel

925 East Meadow Drive

Palo Alto, CA 94303

Facsimile No.: (650) 849-1659

Telephone No.: (650) 858-1372

Morrison & Foerster LLP

755 Page Mill Road

Palo Alto, CA 94504

Attention: Stephen Schrader, Esq.

Facsimile No.: (650) 494-0792

Telephone No.: (650) 813-5600

if to Company Shareholders, to:

The Sachs Family 1983 Trust, dated September 12, 1983

c/o Tim Considine

Considine & Considine

1501 Fifth Avenue, Suite 400

San Diego, CA 92101-3202

Facsimile No.: (619) 231-8244

Telephone No.: (619) 231-1977

The Jeffrey Dean Sachs Irrevocable Trust, dated October 7, 2002

c/o Tim Considine

Considine & Considine

1501 Fifth Avenue, Suite 400

San Diego, CA 92101-3202

Facsimile No.: (619) 231-8244

Telephone No.: (619) 231-1977

The Sharon Carole Irrevocable Trust, dated October 7, 2002

c/o Tim Considine

Considine & Considine

1501 Fifth Avenue, Suite 400

San Diego, CA 92101-3202

Facsimile No.: (619) 231-8244

Telephone No.: (619) 231-1977

The Jeanette Sachs Phelps Irrevocable Trust, dated October 7, 2002

c/o Tim Considine

Considine & Considine

1501 Fifth Avenue, Suite 400

San Diego, CA 92101-3202

Facsimile No.: (619) 231-8244

Telephone No.: (619) 231-1977

The Kathryn Ann Sachs Irrevocable Trust, dated October 7, 2002

c/o Tim Considine

Considine & Considine

1501 Fifth Avenue, Suite 400

San Diego, CA 92101-3202

Facsimile No.: (619) 231-8244

Telephone No.: (619) 231-1977

The Linda Lee Reece Irrevocable Trust, dated October 7, 2002

c/o Tim Considine

Considine & Considine

1501 Fifth Avenue, Suite 400

San Diego, CA 92101-3202

Facsimile No.: (619) 231-8244

Telephone No.: (619) 231-1977

with a copy to:

Seltzer Caplan McMahon Vitek

991750 B Street, Suite 2100

San Diego, CA 92101

Attention: David Dorne, Esq.

Facsimile No.: (619) 702-6806

Telephone No.: (619) 685-3027

if to John M. Sachs or the Indemnification Representative, to:

John M. Sachs

2399 Camino del Rio, Suite 101

San Diego, California 92108

Facsimile No.: (619) 295-3534

Telephone No.: (619) 299-4600

with a copy to:

Seltzer Caplan McMahon Vitek

991750 B Street, Suite 2100

San Diego, CA 92101

Attention: David Dorne, Esq.

Facsimile No.: (619) 702-6806

Telephone No.: (619) 685-3027

15. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of the Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of Essex and the Holders holding at least fifty percent (50%) of
the aggregate of the outstanding Registrable Securities. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any securities subject to this Agreement at the time outstanding (including
securities into which such securities are convertible), each future holder of
all such securities, and Essex. Notwithstanding the foregoing, any Holder may
waive the effectiveness or application of any provision of this Agreement as to
itself, without affecting such effectiveness or application as to any other
Holder.

16. Entire Agreement. This Agreement and the other documents and agreements
referred to therein constitute the entire understanding and agreement among the
parties with regard to the subject matter hereof and thereof.

17. Severability. If one or more provisions of this Agreement are determined to
be unenforceable under applicable law, such provisions shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

18. Venue. The venue for resolving any dispute arising under this Agreement
shall be a state or federal court sitting in San Diego County, California.

 

[signature page follows]

IN WITNESS WHEREOF, Essex and the Company Shareholders have executed this
Agreement as of the date indicated above.

 

ESSEX PROPERTY TRUST, INC.

 

By:

Name:

Title:

 

 

Company shareholders:

 

THE SACHS FAMILY 1983 TRUST,

DATED SEPTEMBER 12, 1983

 

By:

Name:

Title: Trustee

 

By:

Name:

Title: Trustee

 

THE JEFFREY DEAN SACHS

IRREVOCABLE TRUST,

DATED OCTOBER 7, 2002

 

By:

Name:

Title: Trustee

 

By:

Name:

Title: Trustee

 

THE SHARON CAROLE

IRREVOCABLE TRUST,

DATED OCTOBER 7, 2002

 

By:

Name:

Title: Trustee

 

By:

Name:

Title: Trustee

 

THE JEANETTE SACHS PHELPS

IRREVOCABLE TRUST,

DATED OCTOBER 7, 2002

 

By:

Name:

Title: Trustee

 

By:

Name:

Title: Trustee

 

THE KATHRYN ANN SACHS

IRREVOCABLE TRUST,

DATED OCTOBER 7, 2002

 

By:

Name:

Title: Trustee

By:

Name:

Title: Trustee

THE LINDA LEE REECE

IRREVOCABLE TRUST,

DATED OCTOBER 7, 2002

 

By:

Name:

Title: Trustee

 

 

By:

Name:

Title: Trustee

 

 